Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 12-25 in the reply filed on January 31, 2022 is acknowledged. Claims 1-11 have been withdrawn from consideration due to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites the dye composition has a liquor ratio ranging from 1:1 to 25:1 but does not specify what the ratio is of. Is it dye liquor to fiber ratio? Ratio of different agents in the liquor? The examiner cannot further examiner claim 21 on the merits due to the indefiniteness of what makes up the ratio components. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12,13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baig (DYEING NYLON WITH INDIGO IN VARIOUS PH REGIONS, AUTEX Research Journal, Vol. 10, No1, March 2010, p21-25).
Baig teaches dyeing nylon 6,6 (abstract, page 21) in a reduced bath (sodium dithionite containing, which is a reducing agent) of indigo (vat dye) and oxidizing the dyed nylon in hot air at 120°C (248 degrees F) (right column, last paragraph, page 21 - first column, first paragraph, page 22). IT is noted while the preamble of the claim recites a method of making a floor covering, the steps do not contain any references to floor coverings rather just providing, dyeing and oxidizing nylon fibers, therefore Baig anticipates these steps. Accordingly the teachings of Baig are sufficient to anticipate the material limitations of the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, 

Claims 14-17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baig (DYEING NYLON WITH INDIGO IN VARIOUS PH REGIONS, AUTEX Research Journal, Vol. 10, No1, March 2010, p21-25) in view of Xu (US 6,129,769).
Baig is relied upon as set forth above. 
Baig does not specify the lightfastness rating of at least 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 after 5 exposure cycles according to AATCC 129, wet fastness gray scale rating of at least 4/5 for transfer to an undyed control or a gray scale rating of at least 4/5 after 24 hours exposure to household bleach.
Xu teaches dyeing polyamide fibers such as nylon with vat dyes such as Vat Blue 6, Vat Black 25 and 27 and vat brown 1 and 3 (claims 1 and 20; column 4, line 59 to column 5, line 15) and tested for wet fastness with gray scale ratings, lightfastness and crock fastness (column 21)  and is exposed to xenon lamp for 20 hours by AATCC 16 E method (column 21, lines 30-40. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Baig to produce vat dyed nylon fibers with the claimed lightfastness, color fastness to ozone, wet fastness gray scale rating and gray scale rating after bleach exposure claimed as Xu  teaches these properties of the lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to 
It would have been further obvious to optimize to these values as Xu recognizes the importance of color fastness, wet fastness with gray scale ratings, lightfastness and crock fastness and uses AATCC 16 tests. The tests mush reach a particular threshold to be industry standard and it is obvious to maximize the retention of color during exposure to all environments such as light, washing, air (including ozone) and preserve the color to as close as the original dyeing as possible so fading does not occur to ruin the aesthetic. Nothing unobvious is seen in optimizing through routine experimentation the dyeing to maximize these color retention properties. 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baig (DYEING NYLON WITH INDIGO IN VARIOUS PH REGIONS, AUTEX Research Journal, Vol. 10, No1, March 2010, p21-25) in view of Lofquist (US 3,822,996).

Lofquist teaches is well established in the art that dyed nylons such as nylon 6 and nylon 6,6 must be protected from exposure to ozone therefore decreasing the rate by which ozone can destroy the dye (column 2, lines 1-25) and that AATCC test 129 is a method of testing for ozone fading (column 2, lines 25-35).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Baig by using optimizing the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129a  as Lofquist teaches that it is conventional to dye nylon, such as nylon 6 and nylon 6,6 fibers and that care must be taken to ensure the dyes are protected from destruction by ozone exposure from the air and that this is measured by AATCC method 129. Optimizing to protect the dyes from environmental damaging agents such as ozone to preserve the color of the dyed nylon is obvious to prevent fading and discoloration over time. 

Claims 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baig (DYEING NYLON WITH INDIGO IN VARIOUS PH REGIONS, AUTEX Research Journal, Vol. 10, No1, March 2010, p21-25) in view of Rao (US 2005/0183218).
Baig is relied upon as set forth above.
Baig does not specify nylon 6 or 6,6 or cationic nylon.
Rao teaches is well established in the art that nylons such as cationic nylon, nylon 6 and nylon 6,6 (claims 23-25, paragraph 0020) are effectively dyed by vat dyes to produce fibers with improved color and lightfastness as measured by xenon exposure 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Baig by using cationic nylon, nylon 6 and nylon 6,6 as Rao teaches that it is conventional to dye cationic nylon, nylon 6 and nylon 6,6 fibers with vat dyes to achieve good coloring with improved lightfastness. Baig invites the inclusion of all nylons into the fibers and teaches effectively coloring nylon 66 while Rao teaches nylon 6,6 and cationic nylon or nylon 6 are also effectively colored by the same class of vat dyes with the benefit of good color properties and lightfastness. 

Claims 19-20,23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baig (DYEING NYLON WITH INDIGO IN VARIOUS PH REGIONS, AUTEX Research Journal, Vol. 10, No1, March 2010, p21-25) in view of Freeman (US 3,999,940).
Baig is relied upon as set forth above.
Baig does not specify nylon 6 or 6,6 or tufted or loop pile..
Freeman teaches is well established in the art that carpeting comprises nylons such as nylon 6 and nylon 6,6 containing loop and tufted pile (column 3, lines 22-45) are that the nylons are effectively dyed by vat dyes (column 4, lines 23-25). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Baig by using nylon 6 as Freeman teaches that it is conventional to dye nylon 6 and nylon 6,6 fibers with vat dyes and Baig invites the inclusion of all nylons into the fibers and teaches effectively coloring nylon 66 while Freeman teaches nylon 6,6 and nylon 6 are also effectively colored by the same class of . 

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baig (DYEING NYLON WITH INDIGO IN VARIOUS PH REGIONS, AUTEX Research Journal, Vol. 10, No1, March 2010, p21-25) in view of Neale (US 3,127,231).
Baig is relied upon as set forth above. 
Baig does not teach Vat Blue 6, Vat Brown 3 and Vat Black 25 or the exhaustion percentage. 
Neale teaches dyeing nylon with vat dyes such as Vat Blue 6, Vat Black 25 and Vat brown 3 (column 8, lines 45-75; column 7, lines 1-5) and exhausting rate and percentage increase of exhaustion is desired (column 13, line 64 to column 14, lines 59).Neale teaches the exhaustion occurs when dye in the reduced (leuco) form migrates from the dyeing medium to the material being dyed and it is a result effective variable to control the rate and amount of exhaustion to produce a dyed substrate with better levelling and quality of dyeing (column 4, lines 40-65’ column 6, lines 5-20). Neale further teaches dyeing nylon with vat dyes to a dye pick up of 70% (column 9, lines 3-20). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Baig by dyeing with Vat Blue 6, Vat Brown 3 and Vat Black 25 as these are taught by Neale as dyes effective in coloring nylon to produce excellent dyeing which is more uniform and effective (column 3, lines 40-55).. It . 

Double Patenting
12.	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
13.	Claim 12-25 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12-25 of copending Application No. 16/439874 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AMINA S KHAN/Primary Examiner, Art Unit 1761